Citation Nr: 1732253	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2015 statement, the Veteran withdrew a request for a Board hearing.  See 38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board in June 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to adjudication of the issue on appeal.

The Board previously remanded the Veteran's tinnitus claim to obtain an additional VA examination and nexus opinion.  The requested examination and a nexus opinion were provided in January 2017, and an addendum opinion was obtained in February 2017, concluding that the Veteran's tinnitus is not related to service.  However, for unknown reasons and despite multiple clear requests, the VA examiner did not provide an opinion as to whether the Veteran's tinnitus has been caused or aggravated by his service-connected hearing loss.  Thus, an addendum is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate updated VA treatment records dating since February 2017 with the claims file.

2. Then, return the claims file to the audiologist who performed the January 2017 VA examination, if available.  If the original examiner is not available, forward the claims file to another qualified audiologist for review.  If a new examination is deemed necessary, one should be scheduled.

a. The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during active service, or is related to an in-service disease or injury, to include conceded hazardous noise exposure and acoustic trauma during service.

b. The examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is proximately due to, a symptom of, or the result of (caused by) the Veteran's service-connected bilateral hearing loss. 

c. If not, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus has been aggravated (chronically made worse beyond its natural progression) by the Veteran's service-connected bilateral hearing loss.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of tinnitus disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate. 

3. If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

